Citation Nr: 0026595	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  91-47 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for the residuals of a fracture of the mandible with left 
facial pain/sensory loss.

(The issue of entitlement to Department of Veterans Affairs 
disability compensation for the residuals of anoxic 
encephalopathy pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & West Supp. 1997) is the subject of a 
separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from October 1960 to October 
1963 and from September 1964 to May 1968.

This appeal arose from a July 1991 decision by the Detroit, 
Michigan, Regional Office (RO), that granted service 
connection for the residuals of a fracture of the mandible 
with left facial pain/sensory loss, and assigned a non-
compensable disability evaluation, effective from March 28, 
1991.  Following a hearing on appeal before the undersigned 
Member of the Board of Veterans' Appeals (Board), this claim 
was remanded in April 1995 and was followed in January 1997 
with a rating decision which increased the disability 
evaluation for status post fracture of the mandible with left 
facial pain/sensory loss to 10 percent, effective from March 
28, 1991.

The case was again remanded by the Board in June 1997; the 
purposes of this remand included to request information from 
the veteran pertaining to treatment, secure Department of 
Veterans Affairs (VA) outpatient treatment records covering a 
period beginning in July 1995 and to schedule the veteran for 
a neurologic examination.  The current record shows that, 
although the veteran did not respond to an August 1997 letter 
from the RO in which information pertaining to treatment was 
requested and an examination could not be scheduled because 
of the veteran's health as of late December 1997, efforts to 
secure the requested VA outpatient treatment records were 
unsuccessful because the VA Medical Center, Ann Arbor, had 
previously declined to send them to a VA outpatient clinic, 
Bay Pines.

After reviewing the current record this claim will be 
REMANDED to the RO for the following action:

1.  The RO should request copies of the 
veteran's VA outpatient treatment records 
covering the period from July 1995 to 
December 1997.  If the appellant 
identifies any other pertinent records 
which have not already been obtained, the 
RO should take appropriate steps to 
obtain copies of those records as well.  
All records obtained should be associated 
with the veteran's claims file.

2.  After completion of the above, the RO 
should readjudicate the claim for an 
original evaluation in excess of 10 
percent for residuals of a fracture of 
the mandible with left facial 
pain/sensory loss.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued 
and the appellant and her representative 
should be afforded the appropriate period 
of time in which to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to secure clarifying information and ensure all due 
process.  No action is required on the part of the appellant 
unless she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



